Citation Nr: 0500729	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
currently diagnosed as emphysema, claimed as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in May 1974 with 20 
years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic respiratory 
disorder.

3.  Post-service evidence is negative for a respiratory 
disorder for many years after military discharge.

4.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current respiratory complaints.

5.  The veteran had service in the Republic of Vietnam during 
the Vietnam War; therefore, exposure to Agent Orange is 
presumed.

6.  The veteran's currently-diagnosed emphysema is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  


CONCLUSION OF LAW

A respiratory disorder, currently diagnosed as emphysema, was 
not incurred or aggravated in service, and may not be 
presumed to have been incurred or aggravated in service, 
including due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a respiratory disorder.  While 
the veteran was treated for acute respiratory infections in 
February 1969 and February 1970, the 1974 retirement physical 
examination reflected a normal clinical evaluation of the 
veteran's lungs.  Therefore, the Board finds that there is no 
evidence of a chronic respiratory disorder in service.

Post-service medical records are negative for respiratory 
complaints for many years after discharge.  The veteran noted 
that he was first diagnosed with emphysema in July 1993 and 
was first treated in September 1993.  A private urologist 
reported in a July 1993 medical note that the veteran had 
recently experienced an episode of bronchitis and was started 
on decongestants, which caused him difficulty voiding.  In 
November 1993, he sought treatment for short-windedness, 
worsening over the past year.  

Subsequent medical records reflect on-going respiratory 
complaints.  As an example, in May 1996, the veteran 
underwent a transurethral vaporization of his prostate.  At 
that time, his history and physical noted a diagnosis of 
emphysema.  Although his lungs were hyperexpanded, there was 
no acute cardiopulmonary disease identified.  

In an October 2001 private medical record, it was noted that 
the veteran had been hospitalized three times over the past 
year for severe chronic obstructive pulmonary disease.  It 
appears that he has been on home oxygen since 2001.  In an 
October 2002 note, it was reported that he had been 
hospitalized one time over the past year for pulmonary 
disease but that he required a round of Levaquin and 
prednisone approximately every eight weeks for exacerbations 
of his pulmonary disease.

Despite the current severity of the veteran's respiratory 
disease, the Board places high probative value on the nearly 
20 year gap between discharge from military service and the 
first reported symptoms associated with a respiratory 
disorder.  Significantly, the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly since a chronic respiratory disorder was not 
noted in service or until many years thereafter.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  Likewise, there 
is no showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) nor any other evidence which would tend to link 
the emphysema first identified 19 years after service to the 
acute respiratory infections noted during service.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In fact, while it appears that the 
veteran quit smoking in the late 1990s or early 2000s, the 
physicians uniformly note that the veteran was a smoker for 
many years.  This suggests that the physicians associate his 
pulmonary disease with a history of smoking.  In this case, 
the Board finds that no physician has ever attributed the 
veteran's respiratory disorder to active military service, 
despite his contentions to the contrary.  

The veteran's mere contention as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Further, while the veteran's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

In sum, even accepting the veteran's current diagnosis of 
emphysema, the Board places greater probative value on the 
absence of in-service complaints, treatment or diagnosis of a 
chronic respiratory disorder, the lack of post-service 
treatment for many years after service separation, and the 
absence of medical evidence establishing a nexus between 
military service and the veteran's current complaints.  As 
such, the claim must be denied on a direct basis.

Next, to the extent the veteran claims a respiratory disorder 
due to exposure to Agent Orange, the Board finds that the 
claim must be denied.  Significantly, there is no post-
service clinical evidence of a respiratory diagnosis 
consistent with Agent Orange exposure.  Of note, the 
currently-diagnosed emphysema is not a disease which warrant 
service connection based upon exposure to Agent Orange.  
38 C.F.R. § 3.309 (2004).  As noted above, service-connected 
based upon Agent Orange exposure cannot be granted for any 
condition which has not been specifically determined to be 
related to herbicide exposure.  As such, the veteran's claim 
for emphysema due to Agent Orange exposure must necessarily 
be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in November 2002 and March 2003, prior 
to the initial adjudication of his claim in April 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. The VCAA notice letters provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the June 2003 Statement of the Case.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, as emphysema is not on the list of diseases which 
warrants service-connected on the basis of exposure to Agent 
Orange, and because there was no chronic respiratory disorder 
in service, no on-going symptoms related to a respiratory 
disorder for many years after military discharge, and no 
medical nexus between the veteran's current complaints and 
active duty, there is no basis on which to obtain a medical 
opinion.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a 
respiratory disorder, currently diagnosed as emphysema, 
claimed as secondary to Agent Orange exposure, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


